DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goliya et al. 10129142 B2, hereinafter Goliya, in view of Hira et al. US 10862753 B2, hereinafter Hira and further in view of Masurekar et al. US 10333849 B2, hereinafter Masurekar.
Regarding claim 1, Goliya teaches a method for implementing a logical network across a datacenter (Goliya: Summary), the method comprising: 
(Goliya: col. 6 lines 59 to col. 7 lines 12 logical router is then implemented by various machines in the datacenter based on instructions distributed to those machines by a set of network controllers, with the instructions generated by the network controllers according to the configuration provided by the user, Summary – implementing a logical router in a network, e.g. datacenter, for communicating with external networks, and col. 17 lines 14-42 and Fig. 9 step 905 implement the configured logical router); and 
for each respective datacenter, defining (i) [[an]] a respective active centralized routing component of the logical router to be implemented in the respective datacenter and (ii) a respective standby centralized routing component of the logical router to be implemented in the respective datacenter (Goliya: claim 1. wherein the datacenter-managed logical router comprises (i) a distributed routing component implemented across a plurality of physical machines in the datacenter and (ii) one or more centralized routing components that are each implemented on a different physical machine; claim 6. The method of claim 1, wherein the user-managed logical router comprises (i) a distributed routing component implemented across a set of physical machines in the multi-user datacenter, (ii) an active centralized routing component, and (iii) a standby centralized routing component. col. 17 lines 14-42 and Fig. 9 step 905 - definitions of any services the PLR should provide, whether the PLR will be configured in active-standby mode of the datacenter),
respective datacenter and the external networks (Goliya: col. 8 lines 36-46 SRs may operate in an active-standby mode, the active and standby service routers are provided with the same configuration, but the MFEs are configured to send packets via a tunnel to the active SR (or to the MFE on the gateway machine with the active SR). Only if the tunnel is down will the MFE send packets to the standby gateway), 
wherein the respective active and standby centralized routing components defined for each respective datacenter are each assigned to different computing devices in the respective datacenter that implement the centralized routing components (Goliya: claim 1. wherein the datacenter-managed logical router comprises (i) a distributed routing component implemented across a plurality of physical machines in the datacenter and (ii) one or more centralized routing components that are each implemented on a different physical machine).
It is noted that Goliya does not explicitly disclose: data traffic between the logical network implemented in the plurality of datacenters.
However, Hira from the same or similar fields of endeavor teaches the use of: data traffic between the logical network implemented in the plurality of datacenters (Hira: col. 8 lines 37 to col. 9 lines 67 receiving (at 405) a definition of a logical router that implements stateful services for a logical network with DCNs that operate (or will operate) in at least two zones of a public cloud, where zones such as datacenters e.g. Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hira in  (Hira: col. 4 lines 37-50).
It is noted that Goliya and Hira do not explicitly disclose: wherein the respective active and standby centralized routing components defined for each respective datacenter are each assigned to different edge computing devices.
However, Masurekar from the same or similar fields of endeavor teaches the use of: wherein the respective active and standby centralized routing components defined for each respective datacenter are each assigned to different edge computing devices (Masurekar: col. 2 lines 21-36 a user may define a rule in the logical router configuration policy which specifies when an active SR is configured on a first edge node, a second particular edge node should host a corresponding standby SR). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Masurekar in the method of Hira. One of ordinary skill in the art would be motivated to do so for the management plane receives a configuration policy from a user (e.g., the network administrator) and based on the received configuration policy, identifies the best edge nodes on which the logical routers of the logical network can be implemented (Masurekar: col. 2 lines 3-36).
Regarding claim 2, Goliya, Hira and Masurekar teach the method of claim 1 further comprising defining a distributed routing component for the logical router,  wherein the distributed routing component (Goliya: claim 1 - receiving configuration data connecting a user-managed logical router to a datacenter-managed logical router in order to connect the user-managed logical router to devices external to the datacenter, wherein the datacenter-managed logical router comprises (i) a distributed routing component implemented across a plurality of physical machines in the datacenter and (ii) one or more centralized routing components that are each implemented on a different physical machine, wherein each of the distributed and centralized routing components of the datacenter-managed logical router has a separate routing table) spans the plurality of datacenters (Hira: col. 5 lines 11-40 where DR is implemented in the distributed manner implemented in the logical networks across multiple physical location (e.g., datacenters)) and is implemented by a plurality of host computers in each of the datacenters (Goliya: col. 10 lines 34-44 the set of physical machines is not important, as the DR is implemented across the managed forwarding elements that reside on hosts along with the data compute nodes that connect to the logical network) as well as by the edge computing devices (Masurekar: col. 2 lines 21-36 a user may define a rule in the logical router configuration policy which specifies when an active SR is configured on a first edge node, a second particular edge node should host a corresponding standby SR) to which the active and standby centralized routing components are assigned in each of the datacenters (Goliya: claim 1. wherein the datacenter-managed logical router comprises (i) a distributed routing component implemented across a plurality of physical machines in the datacenter and (ii) one or more centralized routing components that are each implemented on a different physical machine; claim 6. The method of claim 1, wherein the user-managed logical router comprises (i) a distributed routing component implemented across a set of physical machines in the multi-user datacenter, (ii) an active centralized routing component, and (iii) a standby centralized routing component. col. 17 lines 14-42 and Fig. 9 step 905 - definitions of any services the PLR should provide, whether the PLR will be configured in active-standby mode of the datacenter). One of ordinary skill in the art would be motivated to do so for high availability logical network gateways in a public multi-tenant cloud (e.g., one or more public multi-tenant datacenters). The logical network gateways, provide stateful services such as firewall, network address translation (NAT), load balancing, virtual private networking (VPN), etc. for data traffic between a logical network implemented at least partially in the public cloud and external entities (e.g., external client devices that communicate with the logical network) (Hira: col. 4 lines 37-50). One of ordinary skill in the art would be motivated to do so for the management plane receives a configuration policy from a user (e.g., the network administrator) and based on the received configuration policy, identifies the best edge nodes on which the logical routers of the logical network can be implemented (Masurekar: col. 2 lines 3-36).

Regarding claim 3, Goliya, Hira and Masurekar teach the method of claim 2 further comprising, for each respective datacenter in the plurality of datacenters (Hira: col. 4 lines 37 to col. 5 lines 25 A logical network such as network 100 may be implemented in a private datacenter in which the logical network administrator has control over the forwarding elements operating in virtualization software of the host machines (e.g., a typical enterprise datacenter) or, as in this invention, implemented in a public multi-tenant cloud. Specifically, some embodiments implement logical networks across multiple physical locations (e.g., datacenters) of a public cloud. Using multiple datacenters may be done for redundancy purposes. For instance, a logical switch may have several redundant web servers connected, which are distributed across multiple datacenters), 
defining a respective logical switch that connects the distributed routing component to the respective active and standby centralized routing components defined for the respective datacenter (Goliya: col. 5 lines 1-6 defines a logical switch for handling communications between the components internal to the logical router (referred to as a transit logical switch). The DR and the transit logical switch are implemented in a distributed manner by numerous machines within the datacenter, while the SRs are each implemented on a single machine. SRs,  may be configured in active-standby modes.).

Regarding claim 6, Goliya, Hira and Masurekar teach the method of claim 3 further comprising defining a separate logical switch that connects the respective active and standby centralized routing components in each respective datacenter (Goliya: col. 5 lines 1-6 defines a logical switch for handling communications between the components internal to the logical router (referred to as a transit logical switch). The DR and the transit logical switch are implemented in a distributed manner by numerous machines within the datacenter, while the SRs are each implemented on a single machine. SRs,  may be configured in active-standby modes) of the plurality of G550.0185datacenters to the active and standby centralized routing components in each of the other datacenters of the plurality of datacenters (Hira: col. 8 lines 37 to col. 9 lines 67 receiving (at 405) a definition of a logical router that implements stateful services for a logical network with DCNs that operate (or will operate) in at least two zones of a public cloud, where zones such as datacenters e.g. Fig. 2)).

Regarding claim 7, Goliya, Hira and Masurekar teach the method of claim 1, wherein when a particular edge computing device implementing the active centralized routing component (Masurekar: col. 16 line 1-5 the MFE sends the packet to the SR for processing by the SR pipeline) in a particular datacenter (Goliya: col. 6 lines 59 to col. 7 lines 12 logical router is then implemented by various machines in the datacenter based on instructions distributed to those machines by a set of network controllers, with the instructions generated by the network controllers according to the configuration provided by the user, Summary – implementing a logical router in a network, e.g. datacenter, for communicating with external networks, and col. 17 lines 14-42) receives a data message from a host computer in the particular datacenter, the particular edge computing device executes a data message processing pipeline stage for the centralized routing component to route the data message (Masurekar: col. 15 lines 27 to col. 16 line 15 the MFE sends the packet to the SR for processing by the SR pipeline). One of ordinary skill in the art would be motivated to do so for the management plane receives a configuration policy from a user (e.g., the network administrator) and based on the received configuration policy, identifies the best edge nodes on which the logical routers of the logical network can be implemented (Masurekar: col. 2 lines 3-36).

Regarding claim 8, Goliya, Hira and Masurekar teach the method of claim 7, wherein the particular edge computing device routes the data message to an external network (Hira: col. 8 lines 3-21 the MP/CCP cluster 315 identifies the gateway controller 350 as a recipient for all of the configuration rules required for any of the logical ports in the VPC 335. The gateway VM 345 also operates a gateway datapath 380 for implementing one or more SRs for the logical network to provide centralized
stateful services (e.g., NAT, load balancing, etc.) and for processing/routing
packets sent between the VMs 360 and external sources (e.g., via the Internet). One of ordinary skill in the art would be motivated to do so for high availability logical network gateways in a public multi-tenant cloud (e.g., one or more public multi-tenant datacenters). The logical network gateways, , provide stateful services such as firewall, network address translation (NAT), load balancing, virtual private networking (VPN), etc. for data traffic between a logical network implemented at least partially in the public cloud and external entities (e.g., external client devices that communicate with the logical network) (Hira: col. 4 lines 37-50).

Regarding claim 9, Hira and Masurekar teach the method of claim 7, wherein: the

centralized routing component in the particular datacenter is a first active centralized
routing component in a first datacenter (Hira: col. 8 lines 3-21 the MP/CCP cluster
315 identifies the gateway controller 350 as a recipient for all of the configuration rules required for any of the logical ports in the VPC 335. The gateway VM 345
also operates a gateway datapath 380 for implementing one or more SRs for the
logical network to provide centralized stateful services (e.g., NAT, load balancing,
etc.) and for processing/routing packets sent between the VMs 360 and external
sources (e.g., via the Internet). Col. 9 lines 47-59 gateway controllers, which
operate on the gateway DCNs in some embodiments, then configure the SR
datapaths according to the received configurations);
the first edge computing device routes the data message to a second active centralized routing component in a second datacenter (Hira: col. 5 lines 45-67 and Fig. 2 zones
205 and 210. The four DCNs operate on hosts 215-218, two of which are located in
the first zone 205 and two of which are located in the second zone 210. To send a
packet to other DCNs in the logical network, an application sends the packet to
the MFE on its DCN, which performs logical network processing and sends the
packet (via the forwarding elements managed by the cloud provider, possibly
using an overlay network) to the destination DCN) based on a destination address
of the data message (Hira: col. 15 line 65 to col. 16 lines 22 destination IP) and a
routing table for the first active centralized routing component (Hira: col. 9 lines 22-30 a definition of various stateful service rules, a routing table, etc. An uplink
interface of the logical router for each public cloud zone that requires an SR, and
thus define one SR for each uplink interface. Each uplink interface may be
assigned one or more public IP addresses by the public cloud provider, which is
in charge of routing traffic for the public IP address to the SR). One of ordinary skill in the art would be motivated to do so for high availability logical network gateways in a public multi-tenant cloud (e.g., one or more public multi-tenant datacenters). The logical network gateways, , provide stateful services such as firewall, network address translation (NAT), load balancing, virtual private networking (VPN), etc. for data traffic between a logical network implemented at least partially in the public cloud and external entities (e.g., external client devices that communicate with the logical network) (Hira: col. 4 lines 37-50).

Regarding claims 15-16 and 18-20, Goliya, Hira and Masurekar teach a non-transitory machine-readable medium storing a program which when executed by at least one processing unit implements a logical network across a plurality of datacenters, the program comprising sets of instructions for (Hira: col. 19 lines 1-26 computer program that is executable by at least one processing unit): and Goliya, Hira and Masurekar disclose all the limitations as discussed in the rejection of claims 1-3 and 7-9, therefore nt-CRM claims 15-16 and 18-20 are rejected using the same rationales.

Allowable Subject Matter
Claims 4-5, 10-14, 17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claims 18-23 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 12/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chanda et al. US 20170034052 A1 in para. [0061] teaches control plane configures and manages one or more logical networks for one or more tenants of a hosting system (e.g., a datacenter). forwarding elements differently, but in each case they execute a pipeline for each logical forwarding element that may be required to process a packet.
Zhang et al. US 20160226967 A1 [0055] FIG. 1 teaches a data center 100 whose traffic to and from an external network 190 goes through gateways 111-112. Each of the gateways operates a datapath pipeline (141 and 142 respectively) for processing packets that go through the gateway.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468